UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVIN NEIL GUNDRY, a/k/a “Neil”,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00063-RBS-TEM-7)


Submitted:   May 28, 2015                     Decided:   June 5, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Devin Neil Gundry, Appellant Pro Se.   Robert Edward Bradenham,
II, Howard Jacob Zlotnick, Assistant United States Attorneys,
Timothy   Richard  Murphy,  Special  Assistant   United  States
Attorney, Newport News, Virginia; Gurney Wingate Grant, II,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Devin Gundry appeals the district court’s orders denying

his   motion    for   reduction   of       sentence   and   his    motion   for

reconsideration.      We find no abuse of direction.               See United

States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).                Accordingly,

we affirm the district court’s denial of relief.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    material   before    this    court   and

argument will not aid the decisional process.

                                                                      AFFIRMED




                                       2